914 So.2d 1014 (2005)
Connell L. CARROLL, Appellant,
v.
STATE of Florida, Appellee.
No. 2D05-2904.
District Court of Appeal of Florida, Second District.
November 16, 2005.
*1015 PER CURIAM.
Connell L. Carroll appeals the denial of his motion to correct illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a). We reverse and remand.
Carroll claimed that his sentence was illegal because the trial court awarded him only 151 days of jail credit. Carroll alleged that, in addition to the time he spent incarcerated prior to the imposition of the sentence, he should have been awarded credit for the time he served in county jail. The postconviction court only addressed the credit for time spent incarcerated prior to the trial court's imposition of the sentence. It failed to address Carroll's claim that he was entitled to time served in county jail as a condition of his probation. Therefore, we reverse and remand for the trial court to reconsider Carroll's motion. See O'Neill v. State, 861 So.2d 1234 (Fla. 2d DCA 2003). If the trial court determines that summary denial is appropriate, it must set forth its rationale and attach any portions of the record that conclusively refute Carroll's claim.
Reversed and remanded.
WHATLEY, CASANUEVA, and STRINGER, JJ., Concur.